Berdon, J.,
dissenting. The defendant argues that the trial court’s refusal to grant his counsel unlimited access to correction officer Craig Jacobsen’s personnel file violated his right to confrontation as guaranteed by article first, § 8, of the Connecticut constitution.1 Despite the importance of this issue, the majority refuses to review it, holding that the defendant has failed to meet the third prong of State v. Golding, 213 Conn. 233, 240, 567 A.2d 823 (1989), which requires that the defendant show that the alleged constitutional violation clearly exists and clearly deprived him of a fair trial. In arriving at this conclusion, the majority rejects the state constitutional issue without any analysis. See State v. Geisler, 222 Conn. 672, 684-86, 610 A,2d 1225 (1992). I disagree because I believe that there has been a clear violation of the state constitution.
The defendant’s independent analysis under the state constitution leads me to the conclusion that our confrontation clause requires that defense counsel be *774allowed full access to records clothed with a statutory privilege. In this case, Jacobsen’s personnel records are protected by a qualified statutory privilege. General Statutes § 1-19.2
The majority relies on the United States Supreme Court case of Pennsylvania v. Ritchie, 480 U.S. 39, 59-60,107 S. Ct. 989, 94 L. Ed. 2d 40 (1987),3 in which four justices held that the federal confrontation clause does not give defense counsel a right to examine the full contents of privileged records and that the defendant’s right to a fair trial can be fully protected by the trial court’s in camera review of the records. For the purposes of this dissent, I take this to be federal law even though the decision is not necessarily supported by a majority of the court.
When construing our state constitution, we are not bound by the United States Supreme Court’s interpretation of the requirements of the federal confrontation clause. “ ‘[W]e may find greater protection of individual rights under our state constitution than that provided by the federal constitution. “It is well established that federal constitutional . . . law establishes a minimum national standard for the exercise of individual rights and does not inhibit state governments from affording higher levels of protection for such rights. . . (Internal quotation marks omitted.) State v. Oquendo, [223 Conn. 635, 649, 613 A.2d 1300 (1992)]. Moreover, we have held that “[i]n the area of fundamental civil liberties—which includes all protections of the declaration of rights contained in article first of the Connecticut constitution—we sit as a court of last *775resort .... In such constitutional adjudication, our first referent is Connecticut law and the full panoply of rights Connecticut citizens have come to expect as their due. Accordingly, decisions of the United States Supreme Court defining fundamental rights are persuasive authority to be afforded respectful consideration, but they are to be followed by Connecticut courts only when they provide no less individual protection than is guaranteed by Connecticut law. . . .” State v. Marsala, 216 Conn. 150, 160, 579 A.2d 58 (1990). Recognizing that our state constitution “is an instrument of progress [and] is intended to stand for a great length of time and should not be interpreted too narrowly or too literally” . . . State v. Oquendo, supra, 649; we have concluded in several cases that the state constitution provides broader protection of individual rights than does the federal constitution. . . .’’’State v. Miller, 227 Conn. 363, 379-80, 630 A.2d 1315 (1993).
Article first, § 8, of the state constitution, which contains the state confrontation clause, guarantees the accused the right “to be confronted by the witnesses against him.”4 This guarantee is “stated in absolute and unconditional terms.” State v. Torello, 103 Conn. 511, 513, 131 A. 429 (1925). The confrontation clause serves “to mark, preserve, protect and perpetuate a right existing under the common law. It did not establish a new principle in criminal procedure; it merely secured an old principle whose earlier violation in England in political prosecutions had led to the incorporation of a similar provision in every State constitution up to this time. The common-law right to which this and like sections in the constitutions of the other States referred to, was the right of cross-examination. The fundamental purpose in securing this right, ‘to be confronted by the witnesses against him,’ was to give to the accused the right of opportunity to cross-examine *776the witnesses against him. . . .” Id. Indeed, Chief Justice Swift pointed out that on cross-examination “[t]he parties are to be permitted to put such questions as are calculated to draw out the truth according to the character, and conduct of witnesses.” Z. Swift, Digest of the Law of Evidence (1810) p. 110; see also 1 Z. Swift, Digest of the Laws of the State of Connecticut (1822) p. 748.
We have long held that “[w]hen a conviction depends entirely upon the testimony of certain witnesses, as it did in the present case, information affecting their credibility is material in the constitutional sense since if they are not believed a reasonable doubt of guilt would be created.” State v. Grasso, 172 Conn. 298, 302, 374 A.2d 239 (1977). “[P]robably no one, certainly no one experienced in the trial of lawsuits, would deny the value of cross-examination in exposing falsehood and bringing out the truth in the trial of a criminal case.” Pointer v. Texas, 380 U.S. 400, 404, 85 S. Ct. 1065, 13 L. Ed. 2d 923 (1965).
It is clear that the common law shaped our state constitution and has long been recognized as a means for determining what the framers of the constitution had in mind. “State courts . . . must be empowered to determine, in light of state interests and state history, what meaning to attribute to provisions contained in state constitutions.” (Emphasis added.) E. Peters, “State Constitutional Law: Federalism in the Common Law Tradition,” 84 Mich. L. Rev. 583, 588 (1986). In State v. Stoddard, 206 Conn. 157, 166, 537 A.2d 446 (1988), this court held that we may look to “the historical record and due process tradition” in Connecticut to determine whether article first, § 8, of the Connecticut constitution affords greater rights than its federal counterpart. “Indeed, Chief Justice Peters has noted that ‘[i]n Connecticut constitutional law, it is well established that several rights now denominated as constitu*777tional had well-recognized common law antecedents.’ E. Peters, ‘Common Law Antecedents of Constitutional Law in Connecticut,’ 53 Alb. L. Rev. 259, 261 (1989). In addition, Chief Justice Peters has recognized that ‘we should cast a wider net to discover the variety of ways in which substantive rights were protected in state courts in the early years.’ Id.” State v. Joyner, 225 Conn. 450, 489, 625 A.2d 791 (1993) (.Berdon, J., dissenting).
Not only does the Connecticut confrontation clause protect the accused’s right to cross-examination, but it prevents the state from interfering with the right to effective cross-examination. “The creation of a significant impediment to the conduct of cross-examination thus undercuts the protections of the Confrontation Clause, even if that impediment is not erected at the trial itself.” Pennsylvania v. Ritchie, supra, 71 (Brennan, J., dissenting). By placing the personnel files out of defense counsel’s reach, the defendant’s right of confrontation is violated because it undercuts effective cross-examination.
The trial court’s in camera scrutiny of the privileged records in place of defense counsel’s scrutiny simply does not satisfy this constitutional right. The trial judge is not an adequate substitute for the trial advocate because the trial judge is not in a position to sort out the type of information that could be relevant in effective cross-examination. It is “extremely difficult for even the most able and experienced trial judge under the pressures of conducting a trial to pick out all of the [evidence] that would be useful in impeaching a witness. . . . Nor is it realistic to assume that the trial court’s judgment as to the utility of material for impeachment or other legitimate purposes, however conscientiously made, would exhaust the possibilities. In our adversary system, it is enough for judges to judge. The determination of what may be useful to the *778defense can properly and effectively be made only by an advocate.” (Citation omitted; internal quotation marks omitted.) Dennis v. United States, 384 U.S. 855, 874-75, 86 S. Ct. 1840, 16 L. Ed. 2d 973 (1966). Indeed, in Ritchie, the court admits that the “eye of the advocate” is beneficial to the defendant in ferreting out information. Pennsylvania v. Ritchie, supra, 59. The majority’s claim that the trial court is in a better position to assess the probative value of material in the file and to weigh its value against the confidentiality of the record is simply untenable. It is no less repugnant to our jurisprudence to allow the trial court to decide such matters in a vacuum than it is to allow the trial court to decide matters ex parte.
Nor could the infringement on the right of confrontation be constitutionally compensated by granting the defendant wider latitude at trial to question witnesses. Effective cross-examination to impeach a witness requires knowledge. No lawyer worth his or her salt will delve into an area of cross-examination without first being able to see what is at the end of the tunnel. When there is evidence that could impeach the credibility of a witness, it must be made available to defense counsel. When a lawyer seeks this information about crucial state witnesses, it cannot be passed off as a “fishing expedition” by the defendant. When the defendant’s liberty is at stake, he has a right to know about all evidence that may be relevant for cross-examination of the witness.
An individual’s privacy is important, but the constitutional right to confrontation, including the right to effective cross-examination of the witness, is essential. Moreover, both competing rights can be easily accommodated. Noting the trial court’s broad discretion to control courtroom proceedings, the Massachusetts Supreme Court suggested that “[t]here is no reason why [the court] cannot take steps to insure that *779breaches of confidentiality attending discovery are limited only to those absolutely and unavoidably necessary to the preparation and presentation of the defendant’s defense. For example, judges could allow counsel access to privileged records only in their capacity as officers of the court. Admission of or reference to any such information at trial could be conditioned on a determination (made after an in camera hearing) that the information counsel seeks to use is not available from any other source. . . . Protective orders (enforced by the threat of sanctions) requiring counsel and other necessary participants in the trial not to disclose such information could be entered. . . . Although these procedures would result in counsel for the defendant and the [state], rather than just the judge, viewing privileged records, if careful precautions in the order of those described above are taken, such breaches of confidentiality need not be any more intrusive or harmful than those attending in camera review of records by the judge alone.” (Citations omitted.) Commonwealth v. Stockhammer, 409 Mass. 867, 882-83, 570 N.E.2d 992 (1991); see also Zaal v. State, 326 Md. 54, 87, 602 A.2d 1247 (1992) (giving trial court discretion to review records alone, to review in the presence of counsel, or to permit review by counsel alone, as officers of the court, subject to restrictions to protect confidentiality); Commonwealth v. Lloyd, 523 Pa. 427, 567 A.2d 1357 (1989) (state constitutional right to confrontation violated when defense counsel was denied total access to victim’s psychotherapeutic records).
I would adopt a rule that permits defense counsel to inspect confidential records under strict orders from the trial court that counsel not disclose any material, other than that permitted by the trial court following an in camera hearing attended by both the state’s attorney and defense counsel. Accordingly, in this case the trial court should have allowed defense counsel to *780inspect Jacobsen’s file. I would therefore remand the case to the trial court with direction to permit defense counsel to inspect the file. If defense counsel’s inspection reveals evidence he considers to be exculpatory or information which could lead to such evidence, I would order the trial court to hold an in camera hearing, attended by both the state’s attorney and defense counsel. After the hearing, the trial court may exercise its discretion to order a new trial if necessary.
I respectfully dissent.

 See footnote 9 of the majority opinion.


 General Statutes § 1-19 (b) (2) exempts from disclosure “personnel or medical files and similar files the disclosure of which would constitute an invasion of personal privacy.”


 Pour justices dissented in Pennsylvania v. Ritchie, 480 U.S. 39,107 S. Ct. 989, 94 L. Ed. 2d 40 (1987), on the ground that the court lacked jurisdiction to decide the issue because it was not a final judgment.


 See footnote 9 of the majority opinion.